Exhibit 10.1

WAIVER OF EXECUTIVE COMPENSATION AGREEMENT

This Waiver of Executive Compensation Agreement (the “Agreement”) is made and
entered into as of November 21, 2008 (the “Effective Date”) between COLUMBIA
BANKING SYSTEM, INC., a Washington corporation (“CBSI”), COLUMBIA STATE BANK, a
Washington state-chartered bank (“CB” and collectively with CBSI, the “Company”)
and                      (“Executive”).

RECITALS

WHEREAS, the Emergency Economic Stabilization Act of 2008 (“EESA”) and the
Troubled Assets Relief Program (“TARP”) have been enacted into law, which give
the United States Treasury Department (“Treasury”) broad authority to purchase
and to make and fund commitments to purchase troubled assets from financial
institutions;

WHEREAS, pursuant to such authority, Treasury is implementing the voluntary TARP
Capital Purchase Program (“CPP”), which provides for qualified financial
institutions to sell senior preferred stock (the “Senior Preferred Stock”) and
to issue warrants to purchase common stock to Treasury under terms promulgated
by Treasury;

WHEREAS, the Company’s senior management and board of directors have determined
that participating in the CPP is in the best interest of the Company and its
shareholders and the Company has been approved by Treasury for participation;

WHEREAS, Section 111 of the EESA and the Treasury guidance and regulations
issued thereunder or to be issued thereunder (collectively, the “Regulations”),
impose certain limitations on executive compensation as a condition to
participating in the CPP for the Company’s top five senior executive officers as
defined in the Regulations (each a “SEO”) during the period of time that the
Treasury owns any debt or equity securities of the Company acquired under the
CPP Securities Purchase Agreement or Warrant executed by the Company; and

WHEREAS, in consideration of the benefits Executive will receive as a result of
the Company’s participation in the CPP, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

AGREEMENT

1. Omnibus Amendment. Executive hereby agrees that, notwithstanding any written
agreement or other arrangement with the Company to the contrary, Executive
releases the Company from any and all obligations to pay Executive compensation
that is prohibited under Section 111 of the EESA or the Regulations, including
without limitation, compensation due pursuant to bonus, incentive or other
benefit plans, arrangements, agreements or policies of the Company (including
golden parachute, severance and employment agreements). Any current or future
policies, agreements, arrangements or plans of the Company that conflict with
the immediately preceding sentence shall be superseded by this Agreement to the
extent of such conflict, and all such agreements shall be deemed to be and are
hereby amended so as to prohibit the payment of such compensation.

2. Waiver of Claims. Executive hereby voluntarily waives any present or future
claims against the Company for any changes to Executive’s regular, bonus, or
incentive compensation or benefits and related arrangements, agreements or
policies that are made pursuant to Section 1 of this Agreement and any other
changes required to be made to comply with Section 111 of the EESA or the
Regulations. This waiver includes all claims Executive may have under the laws
of the United States or the State of Washington, including without limitation a
claim for any compensation or other payments or any challenge to the process by
which this Agreement was adopted.

 

1



--------------------------------------------------------------------------------

3. Term. The term of this Agreement shall commence on the Effective Date and
shall continue until such time as Treasury owns no debt or equity securities of
the Company acquired pursuant to the CPP Securities Purchase Agreement or the
Warrant issued thereunder.

4. Regulatory Changes. In the event of any changes after the date hereof in
applicable law or the Regulations, the Company and Executive shall amend this
Agreement as necessary to comply with any such changes.

5. Miscellaneous Provisions.

(a) Choice of Law. This Agreement is made with reference to and is intended to
be construed in accordance with the Federal law of the United States and laws of
the State of Washington to the extent that federal law does not apply.

(b) Successors. This Agreement shall bind and inure to the benefit of the
parties and each of their respective affiliates, legal representatives, heirs,
successors and assigns.

(c) Amendment. This Agreement may be amended only in a writing signed by the
parties.

(d) Counterparts. This Agreement may be executed in one or more counterparts,
each of will be deemed an original, but all of which taken together will
constitute one and the same document.

(e) Headings. The headings of sections of this Agreement have been included for
convenience of reference only. They shall not be construed to modify or
otherwise affect in any respect any of the provisions of the Agreement.

(f) Counsel Review. Executive acknowledges that she has had the opportunity to
consult with independent counsel with respect to the negotiation, preparation,
and execution of this Agreement.

(g) Severability. The provisions of this Agreement are severable. The invalidity
of any provision will not affect the validity of other provisions of this
Agreement.

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

This Agreement is hereby EXECUTED by each of the parties as of the Effective
Date.

 

CBSI:     EXECUTIVE: Columbia Banking System, Inc.               CB:    
Columbia State Bank             

 

3